PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/419,367
Filing Date: 22 May 2019
Appellant(s): Zhang et al.



__________________
Apple Inc.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/31/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/30/2021 and advisory action dated 11/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
IV. Argument (37 C.F.R. § 41.37(c)(1)(v)) 
A. The Office Errs in Rejecting claims 1, 7, 10, 26, 32, and 35 under 35 U.S.C. § 102 (AB page 7).
 The Examiner errs in rejecting claims 1, 7, 10, 26, 32, and 35 under 35 U.S.C. § 102 as allegedly being anticipated by Patent Application Publication No. 2018/0206132 Al to Guo et al. (“Guo”). The deficiencies of this rejection are addressed in detail below.

1. Guo does not disclose or anticipate that “the configured SRS resource is selected from the subset of the one or more SRS resources based on the received DCI,” as required by independent claims 1 and 26 (AB page 8).

Examiner Answer: Examiner respectfully disagree with the Appellant, see below:
1- Guo discloses UE can be configured Tx beam(s) (for example by gNB) for periodic NR-SRS transmission and UE is requested to apply the Tx beam(s) on NR-SRS transmission as indicated. In one example the indication can be of one resource 
2-  Guo discloses the UE can be requested to transmit M of K NR-SRS resources dynamically and trigger can be signaled through L1 signaling (e.g. DCI) (see para. 0105). 
3- Guo discloses the configuration of UE Tx beams  can be signaled through higher layer signaling and RRC and/or L1 signaling (see para. 0111).
4- Guo discloses in some embodiments, information on one or a subset NR-RS resources configured through RRC signaling (see para. 0113). 
5- Guo discloses the activation and deactivation of K configured resources using DCI (see para. 0150).
6. Guo discloses a DCI can be used to trigger the transmission of N NR-SRS resource selected and activated by MAC-CE (see para. 0163).
7-Guo discloses a UE can be configured by higher layer signaling (RRC or MAC-CE) OR indicated in the triggering DCI for this set of resources (see para. 0205).

2. Dependent Claims 7, 10, 32 and 35
Dependent claims 7, 10, 32, and 35 are patentable for at least the same reasons as independent claims 1 and 26 from which they directly or indirectly depend, and further in view of their own respective features. Accordingly, Appellant submits that the rejection of dependent claims 7, 10, 32, and 35 is a clear error, and respectfully requests reversal of the § 102 rejection of claims 7, 10, 32, and 35.

Examiner Answer: see reply above for item 1.

B. The Office Errs in Rejecting Claims 2-6, 8-9, 11, 27-31, 33-34, and 36 under 35 U.S.C. § 103 (AB page 11). 
The Examiner errs in rejecting claims 11 and 36 under 35 U.S.C. § 103 as allegedly being unpatentable over Guo in view of U.S. Patent Application Publication No. 2019/0312698 A1 to Akkarakaran et al. (“Akkarakaran’) and rejecting claims 2-6, 8-9, 27-31 and 33-34 under 35 U.S.C. § 103 as allegedly being unpatentable over Guo in view of U.S. Patent Application Publication No. 2013/0121297 Al to Kim et al. (“Kim”).
The deficiencies of this rejection are addressed in detail below
1. Dependent claims 2-5, 8-9, 11, 27-30, 33-34 and 36 (AB pages 11-12).
 Dependent claims 2-5, 8-9, 11, 27-30, 33-34, and 36 are patentable for at least the same reasons as independent claims 1 and 26 from which they directly or indirectly depend, and further in view of their own respective features. Accordingly, Appellant submits that the rejection of dependent claims 2-5, 8-9, 11, 27-30, 33-34, and 36 is a clear error, and respectfully requests reversal of the § 103 rejection of claims 2-5, 8-9, 11, 27-30, 33-34, and 36 (Appeal Brief, pages 11-12).
Examiner Answer: see reply to item 1 (pages 3-4).

2. Dependent Claims 6 and 31 (AB page 12). 
Guo does not disclose or suggest that Guo’s configuration information includes the claimed “PO and alpha set ID,” “pathloss reference signal ID,” and “closed-loop index,” 

Examiner Answer: Guo discloses Psub and alpha sub can be configured by higher layer signaling (see para.0179 and 0181), Also see Guo’s para. 0184, NR-SS block index to measure path loss. Guo’s also indicated that a set of indexes can be transmitted through DCI configured in MAC-CE, which can be configured for closed loop index (see Guo’s para. 0164-0166).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        
Conferees:
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.